DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The declaration under 37 CFR 1.130(a) filed on 11/24/2020 is sufficient to overcome the rejection of claims 1-8 & 10 based on Chen (US Pub no. 2019/0279958 A1).  The declaration provides evidence to disqualify Chen as prior art under the common-assignee exception of 35 U.S.C. § 102(b)(2)(C).

Notice of Allowance
Claims 1-3 & 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: After consideration of applicant’s remarks, declaration invoking common-assignee exception of 35 U.S.C. § 102(b)(2)(C), and a further search of the prior art of record, examiner has concluded that the prior art does not disclose nor fairly suggest the method as described in claim 1. 
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 11 including: after performing the laser shots, singulating the first regions of the first package component and the second regions of the second package component.
Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 19 including: a first inter-metallic compound (IMC) between the first conductive connector and the first conductive feature, the first IMC having a first thickness; a second conductive connector joining the fourth conductive feature to the second conductive feature; and a second IMC between the second conductive connector and the second conductive feature, the second IMC having a second thickness less than the first thickness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813